DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 recites the limitation "the processor" in claims 1 and 12 respectively  There is insufficient antecedent basis for this limitation in the claim.  Processor is not previously claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game or advertising) in order to determine a financial obligation and a mental process of carrying out a game without significantly more. As per mental process examiner recognizes the claims recites a display device and a mobile device with a processor.  However, the claims recite the step of “displaying, via the display device,” and therefore can be read as a user carrying out the method of display, such as placing the game, via the display device such as placing symbols on the display device.  Specifically it is unclear the display device does more than act as a surface for the game to be carried out and it is not clearly “display device comprises part of a mobile device configured to communicate with the processor via a wireless network” and not the mobile device carries out any steps related to the game.  Specifically it is merely the inclusion of a mobile device with the game and not the mobile device carrying out the game beyond being used as a surface like the display device recited above.  As per step 2A the claim(s) recite(s) “prior to a plurality of free activations of a plurality of reels, displaying, via a display device, of a plurality of different predetermined patterns of symbols associated with the plurality of reels; and for each of the plurality of free activations of the plurality of reels: displaying, via the display device, of the plurality of reels and a plurality of symbols of the plurality of reels, wherein the symbols can comprise one or more patterns of a plurality of symbols; determining any awards based on the displayed plurality of symbols of the plurality of reels; displaying, via the display device, of any determined awards; responsive to symbols of the displayed plurality of symbols of the plurality of reels comprising a first pattern of symbols matching any one of the displayed plurality of different predetermined patterns of symbols associated with the plurality of reels, causing the first pattern of symbols of the displayed plurality of symbols which match that predetermined pattern of symbols to be locked for a subsequent one of the plurality of free activations of the plurality of reels; and responsive to symbols of the displayed plurality of symbols of the plurality of reels comprising a second pattern of symbols not matching any one of the displayed plurality of different predetermined patterns of symbols and not matching one of the plurality of different predetermined patterns of symbols which was previously matched during the plurality of free activations of the plurality of reels, not locking the second pattern of symbols of the displayed plurality of symbols for a subsequent one of the plurality of free activations of the plurality of reels.” which reads on a gaming method of displaying an outcome and carrying out steps to determine an outcome in order to provide an award.  Further 
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of display devices and mobile devices which are generic components of a wagering game system and can include well-known smartphones used to carry out games.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11055952. Although the claims at issue are not identical, they are not patentably distinct from each other because see corresponding limitations to parent claim limitations.  Specifically the invention is not patentably distinct since the limitations are drawn to a similar invention with the focus on claiming a method of performing the game carried out by the gaming system of the above patent.  A method of carrying out the game is not patentable distinct from the gaming system claimed to be carrying out the game.

1. A method comprising:  (claim 1, 2nd limitation see processor performing steps which would be a method of carrying out a game)
prior to a plurality of free activations of a plurality of reels, displaying, via a display device, of a plurality of different predetermined patterns of symbols associated with the plurality of reels;  (claim 1, 3rd limitation same step with examiner recognizing causing a display would be a displaying step)
and for each of the plurality of free activations of the plurality of reels: (claim 1, 4th limitation same step)
displaying, via the display device, of the plurality of reels and a plurality of symbols of the plurality of reels, wherein the symbols can comprise one or more patterns of a plurality of symbols; (claim 1, 5th limitation same step with examiner recognizing causing a display would be a displaying step)
determining any awards based on the displayed plurality of symbols of the plurality of reels;  (claim 1, 6th limitation same step)
displaying, via the display device, of any determined awards (claim 1, 7th limitation same step with examiner recognizing causing a display would be a displaying step); 
th limitation same step)
and responsive to symbols of the displayed plurality of symbols of the plurality of reels comprising a second pattern of symbols not matching any one of the displayed plurality of different predetermined patterns of symbols and not matching one of the plurality of different predetermined patterns of symbols which was previously matched during the plurality of free activations of the plurality of reels, not locking the second pattern of symbols of the displayed plurality of symbols for a subsequent one of the plurality of free activations of the plurality of reels  (claim 1, 9th limitation same step).

2. The method of claim 1, wherein the plurality of different predetermined patterns of symbols associated with the plurality of reels comprise a plurality of predetermined different patterns of wild symbols, and further comprising, responsive to the symbols of the displayed plurality of symbols of the plurality of reels comprising a plurality of wild symbols that match one of the plurality of different predetermined patterns of wild symbols associated with the plurality of reels, causing the symbols of the displayed plurality of symbols which match that predetermined pattern of the plurality of wild symbols to be locked for a subsequent one of the plurality of free activations of the plurality of reels.  (claim 2, method implementation of the step)3. The method of claim 1, further comprising responsive to the symbols of the displayed plurality of symbols of the plurality of reels matching any one of the plurality of different predetermined patterns of symbols associated with the plurality of reels, causing the symbols of the displayed plurality of symbols 

12. A method comprising: 
nd limitation see processor performing steps which would be a method of carrying out a game)
and for each of a plurality of free activations of the plurality of reels: (claim 12, 3rd limitation same step)
causing a display, via the display device, of the plurality of reels and a plurality of symbols of the plurality of reels, wherein the symbols can comprise one or more entire wild reels; (claim 12, 4th limitation same step with examiner recognizing causing a display would be a displaying step)
determining any awards based on the displayed plurality of symbols of the plurality of reels; (claim 12, 5th limitation same step)
causing a display, via the display device, of any determined awards; (claim 12, 6th limitation same step)
responsive to a first entire wild reel of the displayed plurality of symbols of the plurality of reels matching any one of the plurality of different predetermined patterns of entire wild reels that has not been previously matched during the plurality of free activations of the plurality of reels, causing the first entire wild reel to be locked for a subsequent free activation of the plurality of reels;  (claim 12, 7th limitation same step)
and responsive to a second entire wild reel of the displayed plurality of symbols of the plurality of reels not matching any one of the plurality of different predetermined patterns of entire wild reels and not matching one of the plurality of different predetermined patterns of entire wild reels which was previously matched during the plurality of free activations of the plurality of reels, not locking the second entire wild reel for the subsequent free activation of the plurality of reels.  (claim 12, 8th limitation same step)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/25/2022